Citation Nr: 1441993	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1997 to October 31, 1997 and from January 25, 2006 to August 31, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The case was previously remanded by the Board in May 2012.  Subsequently, service connection for an acquired psychiatric disability, to include depressive disorder NOS was granted and not appealed; therefore, the issue of service connection for an acquired psychiatric disability, to include depressive disorder NOS is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2010 the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Because that Veterans Law Judge is no longer at the Board, the Veteran is entitled to another hearing with a Veterans Law Judge who will decide his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2013).  As such, in August 2014 the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 C.F.R. § 20.707.  The Veteran responded in August 2014 that he wanted to appear at a hearing before a Veterans Law Judge via video conference at the RO.  As such, this case must be remanded to the RO to arrange for a video conference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via Video Conference following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2013).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



